J-A23023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

TAMMY BRENNFLECK                                 IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JAY LANG

                            Appellant                No. 1864 WDA 2015


                Appeal from the Order Entered October 30, 2015
               In the Court of Common Pleas of Allegheny County
                        Civil Division at No: AR 14-3127


BEFORE: LAZARUS, STABILE, and STRASSBURGER, * JJ.

MEMORANDUM BY STABILE, J.:                       FILED FEBRUARY 13, 2017

        Appellant, Jay Lang (“Lang”), appeals from the October 30, 2015 order

of the Court of Common Pleas of Allegheny County (“trial court”) entering a

verdict for Appellee, Tammy Brennfleck (“Brennfleck”), in the amount of

$1,550.00. Upon review, we affirm.

        The instant matter stems from a contested security deposit in a

residential lease between the landlord Lang, and the tenant Brennfleck.

Following a hearing on July 9, 2014 in the magisterial district court (“MDJ”),

wherein the MDJ entered judgment for Brennfleck in the amount of $902.00,

Lang filed a timely appeal to the trial court on July 24, 2014. The same day,

the trial court issued a rule to file a complaint on Brennfleck. On August 1,

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A23023-16



2014, Brennfleck filed a complaint seeking the return of her $775.00

security deposit from Lang.

        Lang filed preliminary objections on September 18, 2014, challenging

the specificity of the complaint. The trial court sustained the objections on

October 17, 2014, and granted Brennfleck leave to file an amended

complaint. Brennfleck complied and filed an amended complaint on October

31, 2014, seeking the return of the $775 security deposit, double damages

pursuant to the Landlord Tenant Act,1 and costs. Lang filed a second set of

preliminary objections,which the trial court overruled on January 16, 2015.

        On January 23, 2015, Lang filed an answer with new matter and a

counterclaim for breach of contract. Brennfleck filed a response on February

13, 2015. Following an arbitration hearing on March 30, 2015, the board of

arbitrators entered an award for Brennfleck in the amount of $1,550.00 on

her complaint and found in her favor on the counterclaim.         On April 29,

2015, Lang filed an appeal from the arbitration award.

        On October 30, 2015, the trial court held a non-jury trial. The same

date the trial court entered a verdict for Brennfleck in the amount of

$1,550.00 against Lang.           On November 11, 2015, Lang filed post-trial

motions including a motion for a new trial.       The trial court denied Lang’s

post-trial motions on November 17, 2015.         On November 24, 2015, Lang
____________________________________________



1
    68 P.S. § 250.512(c).




                                           -2-
J-A23023-16



filed the instant appeal. Lang complied with the trial court’s order to file a

concise statement of errors complained of on appeal on December 28, 2015.

The trial court issued a 1925(a) opinion on January 14, 2016.

      Lang raises one issue on appeal, which we quote verbatim.

      I.    Whether the trial court committed an error of law and
            manifestly abused its discretion in failing to find in favor of
            [Lang] and against [Brennfleck] when the evidence of
            record clearly established that the lease provides certain
            provisions, [Brennfleck] admitting under oath to violating
            those provisions, [Brennfleck] submitted no evidence and
            [Lang] submitted evidence, and the [trial court] still found
            in favor of [Brennfleck] and against [Lang] on the
            counterclaim.

Appellant’s Brief at 2.

      Essentially, Lang is raising a challenge to the weight of the evidence,

namely that Brennfleck did not present any evidence and the trial court

should not have found Brennfleck credible.       Our standard of review for a

challenge to the weight of the evidence is well established.

      Our standard of review in denying a motion for a new trial is to
      decide whether the trial court committed an error of law which
      controlled the outcome of the case or committed an abuse of
      discretion. A new trial will be granted on the grounds that the
      verdict is against the weight of the evidence where the verdict is
      so contrary to the evidence it shocks one’s sense of justice. An
      appellant is not entitled to a new trial where the evidence is
      conflicting and the finder of fact could have decided either way.

Cangemi v. Cone, 774 A.2d 1262, 1265 (quoting Kruczkowska v.

Winter, 767 A.2d 627, 629 (Pa. Super. 2000) (citations omitted)).

“Concerning questions of credibility and weight accorded the evidence at

trial, we will not substitute our judgment for that of the finder of fact.”

                                     -3-
J-A23023-16



Brown v. Trinidad, 111 A.3d 765, 769 (Pa. Super. 2015). “Because the

trial judge has had the opportunity to hear and see the evidence presented,

an appellate court will give the gravest consideration to the findings and

reasons advanced by the trial judge when reviewing a trial court’s

determination that the verdict is against the weight of the evidence.” Id. at

770.

       Pennsylvania statutes provide for the return of a security deposit

following the termination of a residential lease.

       (a)   Every landlord shall within thirty days of a lease or upon
             surrender and acceptance of the leasehold premises,
             whichever first occurs, provide a tenant with a written list
             of any damages to the leasehold premises for which the
             landlord claims the tenant is liable. Delivery of the list
             shall be accompanied by payment of the difference
             between any sum deposited in escrow, including any
             unpaid interest thereon, for the payment of damages to
             the leasehold premises and the actual amount of the
             damages to the leasehold premises caused by the tenant.
             Nothing in this section shall preclude the landlord from
             refusing to return the escrow fund, including any unpaid
             interest thereon, for nonpayment of rent or for the breach
             of any other condition in the lease by the tenant.

       (b)   Any landlord who fails to provide a written list within thirty
             days as required in subsection (a), above, shall forfeit all
             rights to withhold any portion of sums held in escrow,
             including any unpaid interest thereon, or to bring suit
             against the tenants for damages to the leasehold
             premises.

68 P.S. § 250.512.

       In the matter sub judice, the trial court found that Brennfleck

surrendered the leasehold premises on March 19, 2014, and had previously


                                      -4-
J-A23023-16



provided Lang with a forwarding address. Trial Court Opinion, 1/15/16, at

3-4.    Thus, the trial court found that Lang was required to provide

Brennfleck with a written list of damages by April 18, 2014 pursuant to the

Landlord Tenant Act and Lang’s letter dated April 23, 2014, was beyond the

30-day deadline. Id. at 4; see also 68 P.S. § 250.512(a). Upon review of

the record, the trial court had a factual basis for its decision and found

Brennfleck credible.       While Lang argues that Brennfleck “submitted no

evidence at all,” he fails to acknowledge that Brennfleck’s testimony is

evidence. See N.T. Proceedings, 10/30/2015, at 4-28. Lang further argues

that there was “uncontested evidence that [Brennfleck] did not ever send

him a forwarding address.”            Appellant’s Brief at 7.   This argument is

contradicted by the record. See N.T. Proceedings, 10/30/2015, at 4-5. For

the forgoing reasons we find that the trial court did not abuse its discretion

when it denied Lang’s motion for a new trial.2

       Order affirmed. Application to Strike Argument I of Appellee Brief

Denied. Application to Dismiss Denied.




____________________________________________


2
 Lang filed an application to strike the first argument section of Appellee’s
Brief, which requested quashal of Lang’s appeal. In light of the foregoing,
Appellant’s application is denied.



                                           -5-
J-A23023-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/13/2017




                          -6-